Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an electronic communication from applicant representative Timothy Manning (Reg. No. 48,964) on 9/29/2021.

The application has been amended as follows:
Cancel claim 2, and add new claims 16-21 and amend claims 1, 7-8, 11-13 and 15 as follows:

Claim 1.  (currently amended)  A radiation shield for shielding main coils of a magnetic resonance imaging system,
	the radiation shield comprising:

		at least one out of the inner cylindrical wall[[,]] and the outer cylindrical wall
		
		the inner layer is a layer comprising carbon fiber reinforced plastic, the outer layer comprising a metal, which is paramagnetic or diamagnetic and
		the fibers of the carbon fiber reinforced plastic of the inner layer provided on the at least one out of the inner cylindrical wall and the outer cylindrical wall are commonly aligned in an axial direction of the respective inner cylindrical wall and the outer cylindrical wall.

	Claim 7.	(currently amended)  The radiation shield according to claim 1, wherein the outer layer is a layer having a thickness of less than 1 mm

	Claim 8.	(currently amended)  The radiation shield according to claim 1, wherein the inner layer is a layer having a thickness of less than 10 mm

20, wherein the outer layer of at least one out of the inner cylindrical wall, the outer cylindrical wall and the two the ring-shaped base walls is provided with annular slits extending in a circumferential direction of the radiation shield.

	Claim 12.	(previously amended)  The radiation shield according to claim [[9]] 20, wherein the outer layer of at least one of the ring-shaped base walls is provided with radial slits in respect to a center of the respective ring-shaped base wall.

	Claim 13.	(currently amended)  A shielded main magnet comprising:
	at least one main coil for generating a static main magnetic field in a magnetic resonance imaging system, and
	a radiation shield according to claim 1, wherein
	the at least one main coil is housed in [[a]] the cavity of the radiation shield.

	Claim 15.	(currently amended)  A method for producing a radiation shield
	providing a cavity for housing at least one main coil, whereby the cavity is formed between an inner cylindrical wall, an outer cylindrical wall, which are arranged essentially concentrically to each other, and two ring-shaped base walls, which interconnect the inner cylindrical wall and the outer cylindrical wall, and
and the outer cylindrical wall
	the step of providing at least one out of the inner cylindrical wall[[,]] and the outer cylindrical wall
	the step of providing at least one out of the inner cylindrical wall[[,]] and the outer cylindrical wall, and
	
	commonly aligning the fibers of the carbon fiber reinforced plastic of the inner layer provided on the at least one out of the inner cylindrical wall and the outer cylindrical wall [[are]] in an axial direction of the respective inner cylindrical wall and the outer cylindrical wall.

	Claim 16.	(new)  The radiation shield according to claim 7, wherein the outer layer is a layer having a thickness of less than 100 µm.

	Claim 17.	(new)  The radiation shield according to claim 16, wherein the outer layer is a layer having a thickness of less than 20 µm.



	Claim 19.	(new)  The radiation shield according to claim 18, wherein the inner layer is a layer having a thickness of less than 3 mm.

	Claim 20.	(new)  The radiation shield of claim 1, wherein the two ringed-shaped base walls are provided at least partially with the inner layer, which faces the cavity and the outer layer.

	Claim 21.	(new)  The method of claim 15, further including providing the two ringed-shaped base walls at least partially having the inner layer, which faces the cavity and the outer layer.

Reasons for Allowance
Claims 1 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
the fibers of the carbon fiber reinforced plastic of the inner layer provided on the at least one out of the inner cylindrical wall and the outer cylindrical wall are commonly aligned in an axial direction of the respective inner cylindrical wall and the outer cylindrical wall,


	US 2010/0200594 to Husband et al. (Husband) and US 5,387,889 to Maeda et al. (Maeda) are regarded as the closest prior art to the invention of claim 1.  Husband relates to a thermal radiation shield for use in a cryostat housing a cooled superconducting magnet discloses a radiation shield for shielding main coils of a magnetic resonance imaging system, the radiation shield comprising: a cavity for housing at least one main coil, whereby the cavity is formed between an inner cylindrical wall, an outer cylindrical wall, which are arranged essentially concentrically to each other, and two ring-shaped base walls, which interconnect the inner cylindrical wall and the outer cylindrical wall (Husband, e.g., Figs. 1-2 and paragraphs 1, 10-11).  Husband discloses that at least one out of the inner cylindrical wall and the outer cylindrical wall is provided at least partially with an inner layer, which faces the cavity, and an outer layer (Husband, e.g., paragraph 37, a low-emissivity coating 24 is applied to the outer surface of the thermal radiation shield; alternatively or additionally, a similar low-emissivity coating may be applied to the inner surface of the thermal radiation shield).  Husband discloses that the outer layer may include a metal, which is paramagnetic or diamagnetic (Husband, e.g., paragraph 37, coating on outer surface may be aluminum).  Husband does not teach or suggest that the inner layer is a layer comprising carbon fiber reinforced plastic and that the fibers of the carbon fiber reinforced plastic of the inner layer provided on the at least one out of the inner 

	Maeda relates to superconducting magnet apparatus having applicability to MRI (Maeda, e.g., col. 8, lines 41-49) and discloses that a heat shield plate made from CFRP (Carbon-Fiber Reinforced Plastic) is advantageous in that evaporation of the coolant (e.g., liquid helium) is reduced to a minimum (Maeda, e.g., col. 8, lines 27-40).

	Insofar as it would have been obvious to one of ordinary skill in the art to modify Husband in view of Maeda such that the inner layer is a layer comprising carbon fiber reinforced plastic in view of the insulating advantages of carbon fiber reinforced plastic disclosed by Maeda, the combination of Husband in view of Maeda is not understood to teach or fairly suggest that the fibers of the carbon fiber reinforced plastic of the inner layer provided on the at least one out of the inner cylindrical wall and the outer cylindrical wall are commonly aligned in an axial direction of the respective inner cylindrical wall and the outer cylindrical wall, as required by claim 1.

Regarding claim 15, for reasons identical to those set forth above in connection with claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
commonly aligning the fibers of the carbon fiber reinforced plastic of the inner layer provided on the at least one out of the inner cylindrical wall and the outer cylindrical wall in an axial direction of the respective inner cylindrical wall and the outer cylindrical wall,
taken in combination with the other limitations of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2016/0116555 to Nemoto discloses a heat insulator made of austenitic stainless steel having a low thermal conductivity or an FRP of carbon fiber, glass fiber, and aluminum fiber that hardly conduct heat; see, e.g., paragraph 35.

US 2002/0196020 to Dean et al. discloses a thermal radiation shield including a first coating layer and a second coating layer, with a thermal shield layer being disposed between the first coating layer and the second coating layer; see, e.g., paragraph 12; also see paragraph 27.



M. Arata et al., "Eddy current loss reduction of superconducting magnets for MAGLEV with a multilayer superconducting sheet," in IEEE Transactions on Applied Superconductivity, vol. 7, no. 2, pp. 912-915, June 1997 discloses each superconducting coil is held in the liquid helium vessel and is surrounded by carbon-fiber reinforced plastic thermal radiation shields; see, e.g., page 912, col. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R MILLER/Primary Examiner, Art Unit 2863